9/0/2022DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sunwoo Lee on 02/09/2022.
The application has been amended as follows: 
IN CLAIMS 
1. (Currently Amended) A display device comprising: 
a display panel including a plurality of pixels; and 
a timing controller performing an operation for displaying an image on the display panel, 
wherein the timing controller includes a second image data converter generating output image data by converting luminance of an object depending on a disparity value of the object included in a left eye image and a right eye image, a mode setter generating a mode signal and a look-up table including a plurality of inflection point values mapped to the disparity value, and 
wherein the second image data converter configured to: 

normalize the depth map information based on the minimum and maximum disparity values, 
receive the mode signal including a mode setting information from the mode setter, determine a luminance reduction coefficient by using the look-up table, 
convert the luminance of the object by using the determined luminance reduction coefficient, and 
generate the output image data [.] for the display panel; and 
wherein the timing controller comprises a first image data converter converting two-dimensional (2D) image data into three-dimensional (3D) image data including information of the left eye image and the right eye image.

3. (Canceled) 

12. (Currently Amended) A display device comprising: 
a first image data converter converting two-dimensional (2D)three-dimensional (3D) 
a depth map generator analyzing a disparity value of an object included in the left eye image and the right eye image from the 3D image data and generating depth map information; 
a second image data converter generating output image data by converting luminance of the object depending on the disparity value; 
a mode setter generating a mode signal; 

wherein the second image data converter configured to: 
derive minimum and maximum disparity values of depth map information from a frame image information, 
normalize the depth map information based on the minimum and maximum disparity values, 
receive the mode signal including a mode setting information from the mode setter, 
determine a luminance reduction coefficient by using the look-up table, 
convert the luminance of the object by using the determined luminance reduction coefficient, and generate the output image data; and 
a display panel including first and second display areas and displaying a 3D image based on the output image data.

Allowable Subject Matter
Claims 1, 2, and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Vos nor Gillard teaches the timing controller includes a second image data converter generating output image data by converting luminance of an object depending on a disparity value of the object included in a left eye image and a right eye image, a mode setter generating a mode signal and a look-up table including a plurality of inflection point values mapped to the disparity value, and wherein the second image data converter configured to: derive minimum and maximum disparity values of depth map information from a frame image .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        0